DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
	Cancel claim 6, directed to the non-elected Group II invention.


Election/Restrictions
This application is in condition for allowance except for the presence of claim 6 directed to Group II, non-elected without traverse.  Accordingly, claim 6 has been cancelled by examiner’s amendment.

Allowable Subject Matter
Claims 7-9 are allowed.  Applicant incorporates indicated subject matter of claims 2-4, respectively.  See pp.6-7 of the 12 August 2021 Final Office action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BURTON S MULLINS whose telephone number is (571)272-2029. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BURTON S MULLINS/Primary Examiner, Art Unit 2832